Exhibit 10.2 Subordination Agreement (Debt and Security Interest) Borrowers: Xtera Communications, Inc. Azea Networks, Inc Neovus, Inc. Xtera Asia Holdings, LLC Creditors: New Enterprise Associates 9, Limited Partnership New Enterprise Associates 10, Limited Partnership ARCH Venture Fund VI, L.P. Jon R. Hopper Date:September 13, 2016 This Subordination Agreement is executed, jointly and severally, by the above-named Creditors (collectively referred to herein as “Creditor”) in favor of PACIFIC WESTERN BANK (“Bank”) (successor-in-interest by merger to SQUARE 1 BANK), whose address is 406 Blackwell Street, Suite 240, Durham, North Carolina 27701, with respect to the above-named Borrowers (collectively referred to herein as “Borrower” or “the Borrower”).Borrower and Bank are parties to a certain Loan and Security Agreement, dated January 16, 2015 (as amended, restated, supplemented, or otherwise modified from time to time, the “Loan Agreement”).Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Loan Agreement.
